PER CURIAM.
Appellant, who is now confined in a United States penitentiary at Atlanta, Georgia, has appealed from an order of the United States District Court for the Eastern District of Kentucky denying a motion filed by him under section 2255 of Title 28, United States Code Annotated, to correct sentences pronounced upon him on guilty pleas.
No merit is found in the points raised by appellant in his brief. Section 2255, Title 28, U.S.C.A., expressly provides that there is no necessity for a hearing or for the making of findings of fact and conclusions of law on the issues presented, where the motion to vacate or correct sentence upon its face and the files and records in the case show conclusively that the prisoner is entitled to no relief. See Schumpert v. United States, 6 Cir., 1955, 226 F.2d 578; Brown v. United States, 6 Cir., 1954, 212 F.2d 589.
Accordingly, the order of the district court is affirmed.